J-S38041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTHONY JACKSON

                            Appellant                 No. 2641 EDA 2015


                  Appeal from the PCRA Order August 11, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0014203-2007
                                          CP-51-CR-0014205-2007
                                          CP-51-CR-0014206-2007


BEFORE: FORD ELLIOTT, P.J.E., OLSON, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                      FILED SEPTEMBER 07, 2016

        Appellant Anthony Jackson appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which dismissed his petition

filed for relief pursuant to the Post Conviction Relief Act (“PCRA”). 1     We

affirm.

        The relevant facts and procedural history of this appeal are as follows.

On August 15, 2008, a jury convicted Appellant of attempted murder,

carrying a firearm without a license, possessing an instrument of crime,

recklessly endangering another person, and two counts each of aggravated


____________________________________________


1
    42 Pa.C.S. § 9541-9546.
J-S38041-16



assault and criminal conspiracy.2              On October 31, 2008, the trial court

sentenced Appellant to an aggregate term of 15-30 years’ incarceration. On

January 19, 2011, this Court affirmed Appellant’s judgment of sentence.

Our Supreme Court denied Appellant’s petition for allowance of appeal on

August 30, 2011.

        On August 9, 2012, Appellant filed a timely pro se PCRA petition.

Appointed counsel filed a motion to withdraw along with a Turner3/Finley4

“no-merit” letter on July 20, 2013. On October 31, 2013, the PCRA court

issued a notice of its intent to dismiss Appellant’s petition without a hearing

pursuant to Pa.R.Crim.P. 907. On December 16, 2013, the PCRA court

dismissed Appellant’s PCRA petition and granted counsel’s motion to

withdraw.5 On April 24, 2015, this Court affirmed the PCRA court’s order.
____________________________________________


2
 18 Pa.C.S. §§ 2502, 6106(a)(1), 907, 2705, 2702, and 903, respectively.
These convictions stem from a shooting that occurred on September 10,
2007 and are docketed at CP-51-CR-0014203-2007, CP-51-CR-0014205-
2007, and CP-51-CR-0014206-2007.
3
    Commonwealth v. Turner, 544 A.2d 927 (Pa.1988).
4
    Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.1988) (en banc).
5
    The PCRA court provided:

          [Appellant] mailed the [c]ourt a response to the 907
          Notice (“First 907 Response”), which the [c]ourt received
          on November 25, 2013. On December 16, 2013, after
          reviewing [Appellant’s] First 907 Response, the [c]ourt
          formally dismissed [Appellant’s] PCRA Petition and granted
          [counsel’s] motion to withdraw his appearance.

(Footnote Continued Next Page)


                                           -2-
J-S38041-16



This Court found that Appellant had waived his claims of PCRA counsel’s

ineffectiveness for failing to raise them in his response to the PCRA court’s

Rule 907 notice.6

      On June 17, 2015, Appellant, pro se, filed his second PCRA petition,

which is the subject of this appeal. On June 29, 2015, the PCRA court filed a

Pa.R.Crim.P. 907 notice.         On August 11, 2015, the PCRA court dismissed

Appellant’s petition as untimely.

      On August 25, 2015, Appellant timely filed a notice of appeal.      On

August 31, 2015, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

and he timely complied on September 17, 2015.

      Appellant raises the following issues for our review:

          WHETHER PCRA COUNSEL RENDERED INEFFECTIVE
          ASSISTANCE     OF    COUNSEL    BY    ABANDONING
          [APPELLANT’S] CLAIMS [THUS CAUSING] A PROCEDURAL
          DEFAULT OF THE CLAIMS IN BOTH THE PCRA COURT AND
          PCRA APPELLATE COURT[?]

          WHETHER THE PCRA COURT OBSTRUCTED [APPELLANT’S]
          RIGHT TO APPEAL THE DENIAL OF HIS PCRA PETITION BY
          FAILING TO ADD [APPELLANT’S] OBJECTION TO THE
          COURT 907 NOTICE TO THE CERTIFIED RECORD[, WHICH]
          RESULTED IN A WAIVER OF [APPELLANT’S] CLAIMS[?]
                       _______________________
(Footnote Continued)

PCRA Court Pa.R.A.P. 1925(a) Opinion, filed October 23, 2015, at 2.
6
  This Court noted that Appellant’s pro se response to the Rule 907 notice
was not docketed or included in the certified record. See Commonwealth
v. Jackson, unpublished memorandum, filed April 24, 2015, 404 EDA 2014,
at 4, n. 2.



                                            -3-
J-S38041-16



      Before we address the merits of Appellant’s claims, we must determine

whether his PCRA petition was timely.     The timeliness of a PCRA petition

implicates the jurisdiction of both this Court and the PCRA court.

Commonwealth v. Williams, 35 A.3d 44, 52 (Pa.Super.2011), appeal

denied, 50 A.3d 121 (Pa.2012).      “Pennsylvania law makes clear that no

court has jurisdiction to hear an untimely PCRA petition.”    Id. To “accord

finality to the collateral review process[,]” the PCRA “confers no authority

upon [appellate courts] to fashion ad hoc equitable exceptions to the PCRA

timebar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.2011). With

respect to jurisdiction under the PCRA, this Court has further explained:

         The most recent amendments to the PCRA...provide a
         PCRA petition, including a second or subsequent petition,
         shall be filed within one year of the date the underlying
         judgment becomes final. A judgment is deemed final at
         the conclusion of direct review, including discretionary
         review in the Supreme Court of the United States and the
         Supreme Court of Pennsylvania, or at the expiration of
         time for seeking the review.

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super.2010)

(citations and quotations omitted), appeal denied, 20 A.3d 1210 (Pa.2011);

see also 42 Pa.C.S. § 9545(b). This Court may review a PCRA petition filed

more than one year after the judgment of sentence becomes final only if the

claim falls within one of the following three statutory exceptions, which the

petitioner must plead and prove:

            (i) the failure to raise the claim was the result of
           interference    by  government     officials with the

                                    -4-
J-S38041-16


           presentation of the claim in violation of the Constitution
           or laws of this Commonwealth or the Constitution or
           laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
           recognized by the Supreme Court of the United States or
           the Supreme Court of Pennsylvania after the time period
           provided in this section and has been held by that court
           to apply retroactively.

42 Pa.C.S. § 9545(b)(1).         Further, if a petition pleads one of these

exceptions, the petition will not be considered unless it is “filed within 60

days of the date the claim could have been presented.” 42 Pa.C.S. §

9545(b)(2).

      Here, Appellant’s judgment of sentence became final on November 28,

2011, when his time to appeal to the Supreme Court of the United States

expired. See 42 Pa.C.S. § 9545(b)(3). Accordingly, he had until November

28, 2012 to file a timely PCRA petition.    See 42 Pa.C.S. § 9545(b)(1). He

filed the present pro se PCRA petition on June 17, 2015.       Thus, his PCRA

petition is facially untimely, and we must determine whether Appellant has

pled and proved any of the exceptions to the PCRA time limitation. See 42

Pa.C.S. § 9545(b)(1)(i)-(iii).

      In his first issue, Appellant argues his PCRA counsel was ineffective for

abandoning his claims on appeal. Appellant attempts to invoke exception 42

Pa.C.S. § 9545(b)(1)(ii) by stating that the “facts” of PCRA counsel’s


                                      -5-
J-S38041-16


ineffectiveness were “made known to [him] by the decision rendered by the

Superior Court of PA in Commonwealth v. Anthony Jackson, 404 EDA

2014, 4/24/2015.” PCRA Petition, filed June 17, 2015, at 3. Unfortunately

for Appellant, a claim that PCRA counsel’s ineffectiveness is an after-

discovered    fact     does   not   establish   jurisdiction   under   42   Pa.C.S.   §

9545(b)(1)(ii).      See Commonwealth v. Gamboa-Taylor, 753 A.2d 780,

786 (Pa.2000). Accordingly, Appellant fails to invoke this Court’s jurisdiction

for his first claim.

      In his second issue, Appellant attempts to invoke the § 9545(b)(1)(i)

exception to the PCRA time bar by arguing the PCRA court interfered with his

appeal by failing to add to the certified record his response to its

Pa.R.Crim.P. 907 notice. However, “the ultimate responsibility of ensuring

that the transmitted record is complete rests squarely upon the appellant[.]”

Commonwealth v. Bongiorno, 905 A.2d 998, 1001 (Pa.Super.2006).

      This Court noted in its memorandum opinion that affirmed the PCRA

court’s order dismissing his previous PCRA petition:

          Appellant did not properly file the pro se response to the
          Rule 907 notice. See Commonwealth v. Crawford, 17
          a.3d 1279, 1282 (Pa.Super.2011) (stating “simply
          depositing a motion in a judge’s chambers is not filing,”
          and “the document must at least be addressed to a proper
          filing office within the Unified Judicial System in order to
          complete the filing”).

Commonwealth v. Jackson, unpublished memorandum, filed April 24,

2015, 404 EDA 2014, 4, n. 2.


                                          -6-
J-S38041-16


       Appellant argues this omission from the certified record was due to an

“extraordinary breakdown in the judicial process.”7       He claims the PCRA

court acknowledged that it received his response to its Rule 907 notice and

considered it before denying his PCRA petition. He contends we erroneously

concluded that he did not properly file his response, and that he should not

be denied appellate review due to the breakdown in the court’s process.

Appellant alleges that in his response to the PCRA court’s Rule 907 notice,

he argued that his PCRA counsel was ineffective for abandoning him and

failing to raise certain issues.

       We cannot consider Appellant’s pro se response to the Rule 907 notice,

because it is not included in the certified record. See Commonwealth v.

Johnson, 33 A.3d 122, 126 (Pa.Super.2011) (“It is black letter law in this

jurisdiction that an appellate court cannot consider anything which is not

part of the record in the case.”). Even if we could consider his response, his

issue would merit no relief.             Appellant’s PCRA counsel submitted a

Turner/Finley no-merit letter along with his motion to withdraw. The PCRA

court conducted its own independent review of the record and found no

meritorious issues to be raised on appeal. This Court determined the PCRA

____________________________________________


7
 “An appellant should not be denied appellate review if the failure to
transmit the entire record was caused by an ‘extraordinary breakdown in the
judicial process.’” Commonwealth v. Bongiorno, 905 A.2d 998, 1001
(Pa.Super.2006) (quoting Commonwealth v. Williams, 715 A.2d 1101,
1106 (Pa.1998)).



                                           -7-
J-S38041-16


court’s order was supported by the record and affirmed. Because there were

no meritorious issues to be raised on appeal, PCRA counsel did not render

ineffective assistance.

      Appellant has failed to plead and prove any of the exceptions to the

PCRA time bar.     Thus, we lack jurisdiction to hear his untimely petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2016




                                    -8-